DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on February 10, 2021 has been entered.

 Election/Restrictions
Claims 2-4 & 9-15 are withdrawn from further consideration pursuant to 37 CFR 1.142(b), as being drawn to a nonelected species, there being no allowable generic or linking claim. Applicant timely traversed the restriction (election) requirement in the reply filed on December 26, 2019.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1 & 5-8 is/are rejected under 35 U.S.C. 103 as being unpatentable over Utter, II (US 2013/0002435) in view of Hyde et al. (US 2011/0029038).


Utter, II discloses a sleep management method comprising [e.g., 0002]: receiving sleep data of a user, by a user terminal (e.g., via the disclosed use of the status manager 1450 being a cell phone 1472), from a sleep data acquisition device (e.g., via the disclosed sleep manager 1430); receiving living information of the user, by the user terminal (e.g., via the disclosed personal data/data capture devices 104-112 that may be indirectly attached to other, inorganic items); obtaining sleep information of the user based on the sleep data of the user by the user terminal (e.g., via the disclosed step 902); identifying, by the user terminal, a user sleep type group to which a sleep type of the user belongs among a plurality of sleep type groups based on the sleep information of the user (e.g., via the disclosed sleep evaluator 1502); and displaying sleep advice (e.g., element 910), by the user terminal, based on the living information and the user sleep type group {e.g., [0032]-[0033, [0053]-[0058], [0067]-[0068],[0086] [0092], [0095]-0103], (Figs 5A-5E) & (Fig 9)}.



The sleep management method of claim 5, further comprising displaying sleep advice corresponding to the physical information of the user (e.g., [0086]-[0087]).

The sleep management method of claim 1, further comprising receiving activity information of the user from the user, wherein the activity information includes at least one of whether the user drinks, whether the user takes a stimulant, whether the user exercises [e.g., 0074].

The sleep management method of claim 7, further comprising displaying sleep advice (e.g., element 910) corresponding to the activity information of the user (e.g., [0067]-[0068]).

Utter, II discloses the claimed invention having a sleep management method comprising receiving sleep data and/or living information of a user by a user terminal except wherein said living information is from at least one home appliance located at a site where the user is living.  Hyde et al. teaches that it is known to use a system, apparatus and method including a sensor configured to sense a physiological signal without physically contacting the subject, wherein said sensor device can be embedded in a piece of furniture, tabletop appliance, etc. (e.g., [0010]-[0011] & [0196]).  It would have been obvious to one having ordinary skill in the art at the time the invention was made to modify the method as taught by Utter, II with the use of the sensor embedded in an appliance that does not physically contact a user in order to teach a sleep management method comprising receiving sleep data and/or living information of a user by a user terminal wherein said living information is from at least one 

Response to Arguments
Applicant’s arguments with respect to claim(s) February 10, 2021 have been considered but are moot because the new ground of rejection does not rely on the combination of references applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NICOLE F JOHNSON whose telephone number is (571)270-5040.  The examiner can normally be reached on Mon-Thu 7:30am-4:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jennifer McDonald can be reached on 571-270-3061.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a 






/NICOLE F LAVERT/Primary Examiner, Art Unit 3792